                 Case 19-11626-KG             Doc 919       Filed 02/05/20        Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                               :       Chapter 11
                                                     :
PES HOLDINGS, LLC, et al., 1                         :       Case No. 19-11626 (KG)
                                                     :
                 Debtors.                            :       (Jointly Administered)
                                                     :       Related Docket No. 918

                                      NOTICE OF WITHDRAWAL

         PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors hereby

withdraws its Letter to the Hon. Kevin Gross re Confirmation Scheduling filed with the Court on

February 5, 2020 [D.I. 918].

Dated: February 5, 2020                              ELLIOTT GREENLEAF, P.C.

                                                     Jonathan M. Stemerman
                                                     Rafael X. Zahralddin-Aravena (No. 4166)
                                                     Jonathan M. Stemerman (No. 4510)
                                                     1105 Market Street, Suite 1700
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 384-9400
                                                     Email: rxza@elliottgreenleaf.com
                                                     jms@elliottgreenleaf.com

                                                     Co-Counsel to the Official Committee
                                                     of Unsecured Creditors




1 The Debtors in these chapter 11 cases along with the last four digits of each Debtor’s federal tax identification
number are as follows: PES Holdings, LLC (8157); North Yard GP, IIC (5458); North Yard Logistics, L.P. (5952);
PES Administrative Services, LLC (3022); PES Energy Inc. (0661); Pes Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, PA 19103.
